Citation Nr: 1008705	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  04-21 422	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating greater than 40 
percent for hepatitis C.



REPRESENTATION

Appellant represented by:	Matthew Hill, Attorney at Law


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The Veteran served on active duty from September 1980 to 
September 1983.  Subsequently, the Veteran also had Army 
Reserve duty.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In pertinent part, a January 2008 Board decision awarded a 40 
percent initial rating for hepatitis C, but denied a higher 
rating still (notably, a Board decision dated September 2007 
was issued but then vacated by the Board in June 2008).  The 
Veteran appealed the Board's January 2008 decision to the 
United States Court of Appeals for Veterans Claims (Court).  

By order dated December 29, 2008, the Court remanded this 
issue to the Board pursuant to the terms of a Joint Motion 
for Remand (JMR).


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from 
September 1980 to September 1983.

2.  On February 17, 2010, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant's attorney withdrew the appeal seeking an 
initial disability rating greater than 40 percent for 
hepatitis C.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant on 
the issue of entitlement to an initial disability rating 
greater than 40 percent for hepatitis C have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  

On February 1, 2010, the RO received notification from the 
Veteran's attorney that the appeal seeking an initial 
disability rating greater than 40 percent for hepatitis C was 
withdrawn.  The Board received a copy of this notification on 
February 17, 2010.  

As the appeal has been withdrawn, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The appeal is dismissed.


		
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


